

46 S2372 IS: Recovering America’s Wildlife Act of 2021
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2372IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Heinrich (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Pittman-Robertson Wildlife Restoration Act to make supplemental funds available for management of fish and wildlife species of greatest conservation need as determined by State fish and wildlife agencies, and for other purposes.1.Short titleThis Act may be cited as the Recovering America’s Wildlife Act of 2021. IWildlife Conservation and Restoration101.Wildlife conservation and restoration subaccount(a)In generalSection 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b) is amended in subsection (c)—(1)by redesignating paragraphs (2) and (3) as paragraphs (9) and (10); and(2)by striking paragraph (1) and inserting the following:(1)Establishment of subaccount(A)In generalThere is established in the fund a subaccount to be known as the Wildlife Conservation and Restoration Subaccount (referred to in this section as the Subaccount).(B)AvailabilityAmounts in the Subaccount shall be available without further appropriation, for each fiscal year, for apportionment in accordance with this Act.(C)Deposits into Subaccount(i)In generalBeginning in fiscal year 2022, and for each fiscal year thereafter, the Secretary of the Treasury shall transfer $1,300,000,000 from the general fund of the Treasury to the Subaccount.(ii)Funding source(I)DefinitionIn this clause, the term remaining natural resource or environmental-related violation revenue means the amount of all civil or criminal penalties, fines, sanctions, forfeitures, or other revenues resulting from natural resource or environmental-related violations or enforcement actions by any Federal agency that are not directed to be deposited in a fund other than the general fund of the Treasury or have otherwise been appropriated.(II)Use of revenueBeginning in fiscal year 2022, and for each fiscal year thereafter, the total amount of the remaining natural resource or environmental-related violation revenue with respect to the previous fiscal year—(aa)shall be deposited in the general fund of the Treasury; and(bb)shall be available for the purposes of the transfer under clause (i).(2)Supplement not supplantAmounts transferred to the Subaccount shall supplement, but not replace, existing funds available to the States from—(A)the funds distributed pursuant to the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.); and(B)the fund.(3)Innovation grants(A)In generalThe Secretary shall distribute 10 percent of funds apportioned from the Subaccount through a competitive grant program to State fish and wildlife departments, the District of Columbia fish and wildlife department, fish and wildlife departments of territories, or to regional associations of fish and wildlife departments (or any group composed of more than 1 such entity).(B)PurposeSuch grants shall be provided for the purpose of catalyzing innovation of techniques, tools, strategies, or collaborative partnerships that accelerate, expand, or replicate effective and measurable recovery efforts for species of greatest conservation need and species listed under the Endangered Species Act of 1973 (15 U.S.C. 1531 et seq.) and the habitats of such species.(C)Review committeeThe Secretary shall appoint a review committee comprised of—(i)a State Director from each regional association of State fish and wildlife departments;(ii)the head of a department responsible for fish and wildlife management in a territory; and(iii)four individuals representing four different nonprofit organizations each of which is actively participating in carrying out wildlife conservation restoration activities using funds apportioned from the Subaccount.(D)Support from united states fish and wildlife serviceThe United States Fish and Wildlife Service shall provide any personnel or administrative support services necessary for such Committee to carry out its responsibilities under this Act.(E)EvaluationSuch committee shall evaluate each proposal submitted under this paragraph and recommend projects for funding, giving preference to solutions that accelerate the recovery of species identified as priorities through regional scientific assessments of species of greatest conservation need.(4)Use of fundsFunds apportioned from the Subaccount—(A)shall be used to implement the Wildlife Conservation Strategy of a State, territory, or the District of Columbia, as required under section 4(d), by carrying out, revising, or enhancing existing wildlife and habitat conservation and restoration programs and developing and implementing new wildlife conservation and restoration programs to recover and manage species of greatest conservation need and the key habitats and plant community types essential to the conservation of those species as determined by the appropriate State fish and wildlife department;(B)shall be used to develop, revise, and enhance the Wildlife Conservation Strategy of a State, territory, or the District of Columbia, as may be required by this Act;(C)shall be used to assist in the recovery of species found in the State, territory, or the District of Columbia that are listed as endangered species, threatened species, candidate species or species proposed for listing, or species petitioned for listing under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or under State law;(D)may be used for wildlife conservation education and wildlife-associated recreation projects, especially in historically underserved communities;(E)may be used to manage a species of greatest conservation need whose range is shared with another State, territory, Indian Tribe, or foreign government and for the conservation of the habitat of such species;(F)may be used to manage, control, and prevent invasive species, disease, and other risks to species of greatest conservation need; and(G)may be used for law enforcement activities that are directly related to the protection and conservation of a species of greatest conservation need and the habitat of such species.(5)Minimum required spending for endangered species recoveryNot less than an average of 15 percent over a 5-year period of amounts apportioned to a State, territory, or the District of Columbia from the Subaccount shall be used for purposes described in paragraph (4)(C). The Secretary may reduce the minimum requirement of a State, territory, or the District of Columbia on an annual basis if the Secretary determines that the State, territory, or the District of Columbia is meeting the conservation and recovery needs of all species described in paragraph (4)(C).(6)Public access to private lands not requiredFunds apportioned from the Subaccount shall not be conditioned upon the provision of public access to private lands, waters, or holdings.(7)Requirements for matching funds(A)For the purposes of the non-Federal fund matching requirement for a wildlife conservation or restoration program or project funded by the Subaccount, a State, territory, or the District of Columbia may use as matching non-Federal funds—(i)funds from Federal agencies other than the Department of the Interior and the Department of Agriculture;(ii)donated private lands and waters, including privately owned easements;(iii)in circumstances described in subparagraph (B), revenue generated through the sale of State hunting and fishing licenses; and(iv)other sources consistent with part 80 of title 50, Code of Federal Regulations, in effect on the date of enactment of the Recovering America’s Wildlife Act of 2021.(B)Revenue described in subparagraph (A)(iii) may only be used to fulfill the requirements of such non-Federal fund matching requirement if—(i)no Federal funds apportioned to the State fish and wildlife department of such State from the Wildlife Restoration Program or the Sport Fish Restoration Program have been reverted because of a failure to fulfill such non-Federal fund matching requirement by such State during the previous 2 years; and(ii)the project or program being funded benefits the habitat of a hunted or fished species and a species of greatest conservation need.(8)DefinitionsIn this subsection, the following definitions apply:(A)PartnershipsThe term partnerships may include collaborative efforts with Federal agencies, State agencies, local agencies, Indian Tribes, nonprofit organizations, academic institutions, industry groups, and private individuals to implement a State’s Wildlife Conservation Strategy.(B)Species of greatest conservation needThe term ‘species of greatest conservation need’ may be fauna or flora, and may include terrestrial, aquatic, marine, and invertebrate species that are of low population, declining, rare, or facing threats and in need of conservation attention, as determined by each State fish and wildlife department, with respect to funds apportioned to such State.(C)Territory and territoriesThe terms territory and territories mean the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.(D)WildlifeThe term wildlife means any species of wild, freeranging fauna, including fish, and also fauna in captive breeding programs the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range..(b)Allocation and Apportionment of available amountsSection 4 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is amended—(1)in subsection (d)—(A)in paragraph (1)—(i)in subparagraph (A), by striking to the District of Columbia and to the Commonwealth of Puerto Rico, each and inserting To the District of Columbia;(ii)in subparagraph (B)—(I)by striking to Guam and inserting To Guam; and(II)by striking not more than one-fourth of one percent and inserting not less than one-third of one percent; and(iii)by adding at the end the following:(C)To the Commonwealth of Puerto Rico, a sum equal to not less than 1 percent thereof.;(B)in paragraph (2)(A)—(i)by amending clause (i) to read as follows:(i)one-half of which is based on the ratio to which the land and water area of such State bears to the total land and water area of all such States;;(ii)in clause (ii)—(I)by striking two-thirds and inserting one-quarter; and(II)by striking the period and inserting ; and; and (iii)by adding at the end the following:(iii)one-quarter of which is based upon the ratio to which the number of species listed as endangered or threatened under the Endangered Species Act of 1973 (15 U.S.C. 1531 et seq.) in such State bears to the total number of such species listed in all such States.; (C)by amending paragraph (2)(B) to read as follows:(B)The amounts apportioned under this paragraph shall be adjusted equitably so that no such State, unless otherwise designated, shall be apportioned a sum which is less than 1 percent or more than 5 percent of the amount available for apportionment under—(i)subparagraph (A)(i);(ii)subparagraph (A)(ii); and(iii)the overall amount available for subparagraph (A).; and(D)in paragraph (3), by striking 3 percent and inserting 1.85 percent;(2)in subsection (e)(4), as redesignated—(A)by amending subparagraph (B) to read as follows:(B)Not more than an average of 15 percent over a 5-year period of amounts apportioned to each State, territory, or the District of Columbia under this section for a wildlife conservation and restoration program may be used for wildlife conservation education and wildlife-associated recreation.; and(B)by inserting after subparagraph (B), as so amended, the following:(C)$55 million shall be reserved for States and territories that include plants among their species of greatest conservation need and in the conservation planning and habitat prioritization efforts of their Wildlife Conservation Strategy. Each eligible State, territory, or the District of Columbia shall receive an additional 5 percent of their apportioned amount. Any unallocated resources shall be allocated proportionally among all States and territories under the formulas of this section. ; and(3)by adding at the end following:(f)Minimization of planning and reportingNothing in this Act shall be interpreted to require a State to create a comprehensive strategy related to conservation education or outdoor recreation.(g)AccountabilityNot more than one year after the date of enactment of the Recovering America’s Wildlife Act of 2021 and every 3 years thereafter, each State fish and wildlife department shall submit a 3-year work plan and budget for implementing its Wildlife Conservation Strategy and a report describing the results derived from activities accomplished under subsection (c)(4) during the previous 3 years to—(1)the Committee on Environment and Public Works of the Senate;(2)the Committee on Natural Resources of the House of Representatives; and(3)the United States Fish and Wildlife Service..102.Technical amendments(a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—(1)in paragraph (7), by striking including fish,;(2)by redesignating paragraphs (6) through (9) as paragraphs (5) through (8), respectively; and(3)in paragraph (6), as redesignated by paragraph (2), by inserting Indian Tribes, academic institutions, before wildlife conservation organizations.(b)Conforming amendmentsThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a et seq.) is amended—(1)in section 3—(A)in subsection (a)—(i)by striking (1) An amount equal to and inserting An amount equal to; and(ii)by striking paragraph (2);(B)in subsection (c)—(i)in paragraph (9), as redesignated by section 101(a)(1), by striking or an Indian tribe; and(ii)in paragraph (10), as redesignated by section 101(a)(1), by striking Wildlife Conservation and Restoration Account and inserting Subaccount; and(C)in subsection (d), by striking Wildlife Conservation and Restoration Account and inserting Subaccount;(2)in section 4 (16 U.S.C. 669c)—(A)in subsection (d), as redesignated—(i)in the heading, by striking account and inserting subaccount; and(ii)by striking Account each place it appears and inserting Subaccount; and(B)in subsection (e)(1), as redesignated, by striking Account and inserting Subaccount; and(3)in section 8 (16 U.S.C. 669g), in subsection (a), by striking Account and inserting Subaccount.103.Savings clauseThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) is amended—(1)by redesignating section 13 as section 15; and(2)by inserting after section 12 the following:13.Savings clauseNothing in this Act shall be construed to enlarge or diminish the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the law and regulations of the State on lands and waters within the State, including on Federal lands and waters.14.Statutory construction with respect to AlaskaIf any conflict arises between any provision of this Act and any provision of the Alaska National Interest Lands Conservation Act (Public Law 46–487, 16 U.S.C. 3101 et seq.), then the provision in the Alaska National Interest Lands Conservation Act shall prevail..IITribal Wildlife Conservation and Restoration201.Indian Tribes(a)DefinitionsIn this section:(1)AccountThe term Account means the Tribal Wildlife Conservation and Restoration Account established by subsection (b)(1).(2)Indian tribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)Tribal species of greatest conservation needThe term Tribal species of greatest conservation need means any species identified by an Indian Tribe as requiring conservation management because of declining population, habitat loss, or other threats, or because of their biological or cultural importance to such Tribe.(5)WildlifeThe term wildlife means—(A)any species of wild flora or fauna including fish and marine mammals;(B)flora or fauna in a captive breeding, rehabilitation, and holding or quarantine program, the object of which is to reintroduce individuals of a depleted indigenous species into previously occupied range or to maintain a species for conservation purposes; and(C)does not include game farm animals.(b)Tribal wildlife conservation and restoration account(1)In generalThere is established in the Treasury an account to be known as the Tribal Wildlife Conservation and Restoration Account.(2)AvailabilityAmounts in the Account shall be available for each fiscal year without further appropriation for apportionment in accordance with this title.(3)Deposits into Account(A)In generalBeginning in fiscal year 2022, and for each fiscal year thereafter, the Secretary of the Treasury shall transfer $97,500,000 from the general fund of the Treasury to the Account.(B)Funding source(i)DefinitionIn this subparagraph, the term remaining natural resource or environmental-related violation revenue means the amount of all civil or criminal penalties, fines, sanctions, forfeitures, or other revenues resulting from natural resource or environmental-related violations or enforcement actions by any Federal agency that are not directed to be deposited in a fund other than the general fund of the Treasury or have otherwise been appropriated.(ii)Use of revenueBeginning in fiscal year 2022, and for each fiscal year thereafter, the total amount of the remaining natural resource or environmental-related violation revenue with respect to the previous fiscal year—(I)shall be deposited in the general fund of the Treasury; and(II)shall be available for the purposes of the transfer under subparagraph (A).(c)Distribution of funds to Indian tribesEach fiscal year, the Secretary of the Treasury shall deposit funds into the Account and distribute such funds through a noncompetitive application process according to guidelines and criteria, and reporting requirements determined by the Secretary of the Interior, acting through the Director of the Bureau of Indian Affairs, in consultation with Indian Tribes. Such funds shall remain available until expended.(d)Wildlife management responsibilitiesThe distribution guidelines and criteria described in subsection (c) shall be based, in part, upon Indian Tribes’ wildlife management responsibilities.(e)Use of funds(1)In generalExcept as provided in paragraph (2), the Secretary may distribute funds from the Account to an Indian Tribe for any of the following purposes:(A)To develop, carry out, revise, or enhance wildlife conservation and restoration programs to manage Tribal species of greatest conservation need and the habitats of such species as determined by the Indian Tribe.(B)To assist in the recovery of species listed as an endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(C)For wildlife conservation education and wildlife-associated recreation projects.(D)To manage a Tribal species of greatest conservation need and the habitat of such species, the range of which may be shared with a foreign country, State, or other Indian Tribe.(E)To manage, control, and prevent invasive species as well as diseases and other risks to wildlife.(F)For law enforcement activities that are directly related to the protection and conservation of wildlife.(G)To develop, revise, and implement comprehensive wildlife conservation strategies and plans for such Tribe.(H)For the hiring and training of wildlife conservation and restoration program staff.(2)Conditions on the use of funds(A)Required use of fundsIn order to be eligible to receive funds under subsection (c), a Tribe’s application must include a proposal to use funds for at least one of the purposes described in subparagraphs (A) and (B) of paragraph (1).(B)Imperiled species recoveryIn distributing funds under this section, the Secretary shall distribute not less than 15 percent of the total funds distributed to proposals to fund the recovery of a species, subspecies, or distinct population segment listed as a threatened species, endangered species, or candidate species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or Tribal law.(C)LimitationIn distributing funds under this section, the Secretary shall distribute not more than 15 percent of all funds distributed under this section for the purpose described in paragraph (1)(C).(f)No matching funds requiredNo Indian Tribe shall be required to provide matching funds to be eligible to receive funds under this Act.(g)Public access not requiredFunds apportioned from the Tribal Wildlife Conservation and Restoration Account shall not be conditioned upon the provision of public or non-Tribal access to Tribal or private lands, waters, or holdings.(h)Administrative costsOf the funds deposited under subsection (b)(3) for each fiscal year, not more than 3 percent shall be used by the Secretary for administrative costs.(i)Savings clauseNothing in this Act shall be construed as modifying or abrogating a treaty with any Indian Tribe, or as enlarging or diminishing the authority, jurisdiction, or responsibility of an Indian Tribe to manage, control, or regulate wildlife.